I concur in the result, and also in the reasoning of the opinion, except as respects its treatment of the exceptions to the charge.
As I conceive it, the law laid upon the Motts the duty of warning the operator of the vehicle they occupied of a known and appreciated peril, if a reasonably prudent person would have given such warning under the same or similar circumstances, and the risk could have been thereby averted. The "absence of * * * control over the driver of a car" does not absolve such occupant from the duty of warning the operator of an obvious danger, if reasonable care for his own safety dictates that course.
Mr. Chief Justice Brogan, Mr. Justice Parker and Mr. Justice Perskie join in this view.
For affirmance — None.
For reversal — THE CHANCELLOR, CHIEF JUSTICE, PARKER, CASE, BODINE, DONGES, HEHER, PERSKIE, PORTER, HETFIELD, DEAR, WELLS, WOLFSKEIL, RAFFERTY, JJ. 14. *Page 376